DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 09/03/2010. It is noted, however, that applicant has not filed a certified copy of the application 2010-197768 as required by 37 CFR 1.55.
Response to Arguments
In response to the arguments filed 1/5/2022:
Referring to the response to the double patenting rejections (arguments: page 5 lines 3-17):  The double patenting rejections have been dropped in view of the terminal disclaimer filed 1/5/2022.
Referring to the response to the 35 U.S.C. 103(a) rejections (arguments: page 5 line 18 to page 6 line 25):  The 35 U.S.C. 103(a) rejections have been dropped in view of the arguments and claims 1-12 are allowed.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 7:
U.S. Publication No. 2011/0305179 to Wang et al disclose a terminal apparatus (Figures 2, 15: UE 120) comprising: 
A receiver (Figure 15: antenna 1534/1552), which, in operation, receives downlink assignment information (DCI) indicating a resource in a primary cell (Figure 2: coverage area of an eNB 110), first downlink data on the resource in the primary cell, … (R-PDCCH carries downlink control information DCI such as downlink grants for downlink data).  Antenna 1534/1552 receives DCI from the R-PDCCH and downlink data from the PDSCH.

…
… receiving, via the receiver, the downlink assignment information in a second control channel (R-PDCCH; R-PDCCH carries downlink control information DCI such as downlink grants for downlink data) that is different from the first control channel (the “first control channel” is a PDCCH, as claimed in claim 1 lines 7-12), the transmitter, in operation, transmits the response signal on one of a second set of uplink resources (R-PDCCH) including a second resource, the second resource determined by a second method (PUCCH, which carries the ACK/NACK, is mapped to the R-PDCCH in the downlink waveform and ACK/NACK is sent on the R-PDCCH of Figure 3; Section 0058) that is different from the first method (the “first method” is that the first resource is determined from an index of the CCE of the PDCCH region, as claimed in claim 1 lines 7-12).  The second control channel (R-PDCCH) is different from the claimed first control channel (PDCCH, as claimed in claim 1 lines 7-12).  The second method (PUCCH, which carries the ACK/NACK, is mapped to the R-PDCCH in the downlink waveform and ACK/NACK is sent on the R-PDCCH of Figure 3) is different from the claimed first method (the first resource is determined from an index of the CCE of the PDCCH region, as claimed in claim 1 lines 7-12).  Refer to Sections 0029, 0030, 0037, 0038, 048, 0049, 0058, 0062, 0082 and 0145-0156.
Wang et al do not disclose a receiver, which, in operation, receives downlink assignment information indicating a resource in a primary cell, first downlink data on the resource in the primary cell, and second downlink data in a secondary cell; and a transmitter which, in operation, transmits a response signal (ACK/NACK) for the first downlink data and the second downlink data… 
U.S. Publication No. 2011/0243066 to Nayeb Nazar et al (support in Provisional applications No. 61/356316 and 61/373706) disclose a UE that communicates with both a PCell anda SCell.  UE receives 
Wang et al also do not disclose in response to receiving, via the receiver, the downlink assignment information in a first control channel on a CCE of a PDCCH region, the transmitter, in operation, transmits the response signal on one of a first set of uplink resources including a first resource, the first resource determined by a first method, wherein the first method determines the first resource based on an index of the CCE of the PDCCH region on which the downlink assignment information is received.
U.S. Publication No. 2011/0292900 to Ahn et al disclose in Figure 6 determining PUCCH resources for ACK/NACK (claimed “response signal”).  The PUCCH resources used for ACK/NACK transmission correspond to PDCCH (claimed “first control channel”) carrying DCI (claimed “downlink assignment information”) for downlink data and each PDCCH includes a plurality of CCEs.  A UE transmits ACK/NACK through a PUCCH resource corresponding to a specific CCE (claimed “first resource”), such as the first CCE, among CCEs constituting the received PDCCH.  PUCCH resource index is assigned according to the equation: n(1)PUCCH = nCCE+N(1)PUCCH, where n(1)PUCCH represents a PUCCH resource index for transmitting ACK/NACK, N(1)PUCCH represents a signaling value transferred from an upper layer, CCE represents the smallest value of CCE indexes used for PDCCH transmission (claimed “receiving, via the receiver, the downlink assignment information in a first control channel on a CCE of a PDCCH region, the transmitter, in operation, transmits the response signal on one of a first set of uplink resources including a first resource, the first resource determined by a first method, wherein the first method determines the first resource based on an index of the CCE of the PDCCH region on which the downlink assignment information is received”).  Figures 7-15 also show different methods of how the UE transmits ACK/NACK through a PUCCH resource corresponding to a CCE of a received PDCCH.  Refer to Sections 0008, 0012 and 0044-0070.  

However, none of the prior art disclose in the limitations “in response to receiving, via the receiver, the downlink assignment information in a second control channel that is different from the first control channel, the transmitter, in operation, transmits the response signal on one of a second set of uplink resources including a second resource, the second resource determined by a second method that is different from the first method”, and can be logically combined with Wang et al, Nayeb Nazar et al, and Ahn et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
January 18, 2022